DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species (applicant must elect a species of formula, cation and anion – three elections are requires) 
A.  APPLICANT MUST ELECT SPECIES OF FORMULA:
i)  FORMULA (I), [0031] PPFLI (the examiner notes no definition of PPFLI is set forth in the specification)
ii)  FORMULA (II), [0032] PIPPCFI OR (the examiner notes no definition of PIPPCFI is set forth in the specification)
ii)  FORMULA (III) (this formula appears to be “bis” while formula I and II are not necessarily “bis”)
[0018] specification teaches the three quaternary organic salts of said formula) PPCFI [0032]






B.  APPLICANT MUST ELECT SPECIES OF CATION:
Quaternary ammonium
Imidazolium
Pyirdinium
Phosphonium
Thiophosphonium
Phosphate
Thiophosphate
C.  APPLICANT MUST ELECT SPECIES OF ANION
Halide
Carbonate (bi and mono carbonates, dithiocarbonate, trithiocarbonate)
Thiocyanate,
Urea
Copolymers phosphate maleic or Copolymer oxirane or methyoxirane or Copolymer alpha olefin and maleic anhydride or Polyacrylamide
Metal complexes
Phenol resin/Phenol
Ester
Amide or imide
Alkoxide,
Carboxylate (such as formate, acetate, propionate, benzoate, butyrate, pivalate, octanoate, laurate C18 fatty acid)
Hydroxide
Hydroxycarboxylate (glycolate, lactate, citrate, glucarate, gluconate, tartrate) 
Silicon
Phosphate
Phosphine
Thiophosphate ester
Phosphonate ester
Thiol
Thiazole, triazole or thiadiazole
Diphosphonic acid, 
Mercapto ethyl mercaptide
Sulfunaylethanol or sulfanyl, propan1-ol or sulfanylbutan-2-ol, 
The species are independent or distinct because the claims encompass at least two independent or distinct inventions which are so unrelated and diverse that prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under section 103 with respect to the other members.  See MPEP 803.  These species possess mutually exclusive characteristics to witt:  different heteroatoms (S, P, N S and P, O from different columns in the period table)’ different functional groups to wit: oxirane, carboxylate, carboxylic, hydroxyl, urea, imide, amide, thio, etc.; different structure to witt: cyclic or aromatic structure, unsaturated / double bond, different alkyl groups/substituents having different charges, etc.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
These species possess mutually exclusive characteristics to witt:  different heteroatoms (S, P, N S and P, O from different columns in the period table)’ different functional groups to wit: oxirane, carboxylate, carboxylic, hydroxyl, urea, imide, amide, thio, etc.; different structure to witt: cyclic or aromatic structure, different double bond, different alkyl groups/substituents having different charges, etc.
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification:

for example heterocyclic with nitrogen as ring member C09K15/30, C23F11/149,  vs. phosphorus C09K15/32, vs. phosphorus and sulfur C09K15/324, vs. silicon C09K15/328, vs. oxygen containing C09K15/20, vs, amide or imide C09K15/22, etc.
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter


the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries):

use of different search terms and a different field of search is required for each species due to different compounds being claimed in both categories of cation and anion some having different heteroatoms oxygen, nitrogen, phosphorus different functional groups, carboxylate, hydroxyl, thio, thiol, urea, amidie, imide, ammonium, and different structures aromatic, cyclic, oxirane, etc. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made to request an oral election to the above restriction requirement, but did not result in an election being made due to the complex nature of the restriction and many species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/           Primary Examiner, Art Unit 1796